     Case 2:20-cv-03903-AB-JEM Document 12 Filed 11/10/20 Page 1 of 1 Page ID #:38



1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   BOBBY LEE TAYLOR,                         )    Case No. CV 20-3903-AB (JEM)
                                               )
12                       Petitioner,           )
                                               )    ORDER ACCEPTING FINDINGS AND
13                v.                           )    RECOMMENDATIONS OF UNITED
                                               )    STATES MAGISTRATE JUDGE
14   UNITED STATES OF AMERICA,                 )
                                               )
15                       Respondent.           )
                                               )
16
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
17
     records on file, and the Report and Recommendation of the United States Magistrate
18
     Judge. No Objections to the Report and Recommendation have been filed within the time
19
     allowed for Objections. The Court accepts the findings and recommendations of the
20
     Magistrate Judge.
21
           IT IS ORDERED that Judgment shall be entered dismissing this action without
22
     prejudice.
23

24
     DATED: November 10, 2020
25                                                      ANDRE BIROTTE JR.
                                                   UNITED STATES DISTRICT JUDGE
26

27

28
